DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,836,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim 26 is simply broader version of independent claim 1 (excluding limitations on fabrication) in USPN 10,836,541.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 8, 9, 21, 22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohrman (US Patent No. 6,672,487).
Re: Claim 1, Lohrman discloses the claimed invention including a valve assembly for a dispensing container, the valve assembly comprising:
a closure body (110) comprising a main closure body (112) and a closure cap (106) (Figs. 11, Col. 5, lines 36-37, closure body), the main closure body coupled to the closure cap via a flexible hinge (52) (Fig. 11, Col. 5, lines 5-6, hinged cap covers the closure); and
a co-injected valve detachably coupled to the closure body (Figs. 11-12, depicts closure body with valve) and comprising:
a valve frame (124) formed from a first injection material and comprising a radial ledge (128), and a radial wall (128) the radial wall substantially perpendicular to the radial ledge (Fig. 12);
a valve head (26) formed from a second injection material permanently coupled to the valve frame by the properties of the first injection material and the second injection material  (Col. 6, lines 9-15, compression molded to each other) and comprising a valve head portion (88) with one or more valve head slits (90, 92) (Fig. 7); a hinge portion coupled to the valve head portion; and a sleeve portion (86) coupled to the hinge portion: and a peripheral sealing flange (84) coupled to the sleeve portion, the peripheral sealing flange supported by the radial wall and sealably coupled to the main closure body (Figs. 8 and 12).
Re: Claim 3, Lohrman discloses the claimed invention including the second injection material is a thermoplastic elastomer (Col. 4, lines 26-29, thermoplastic material).
Re: Claim 7, Lohrman discloses the claimed invention including the closure body is coupled to the co-injected valve via at least one of a snap fit (130, 122) assembly process (Col. 5, lines 52-55, bead for snap fit engagement).
Re: Claim 8, Lohrman discloses the claimed invention including the closure cap further comprises a stopper (94) configured to support the valve head when the closure body is in a closed cap position (Fig. 10, Col. 4, lines 57-60, stopper).
Re: Claim 9, Lohrman discloses the claimed invention including the closure body further comprises a plurality of threads (32) configured to threadably couple the closure body to the dispensing container (16) (Fig. 1, 2, and 11).
Re: Claim 21, Lohrman discloses the claimed invention including the valve head portion has a valve head thickness that increases as a radial distance from a center of the valve head portion increases (Depicted in Fig. 4).
Re: Claim 22, Lohrman discloses the claimed invention including the valve head thickness is substantially uniform proximate the center of the valve head portion (Depicted in Fig. 8).
Re: Claim 25, Lohrman discloses the claimed invention including the valve head portion is configured to be operable between an open position and a closed position (Fig. 11 depicts a slit for opening and closing the valve).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohrman (US Patent No. 6,672,487), and further in view of Bloom (US Patent No. 7,503,469).
Re: Claim 2, Lohrman in view of Bloom discloses the claimed invention including the first injection material may be polypropylene (Bloom: Col. 6, line 6, polypropylene), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Here, polypropylene is a common plastic used in injection molding due to its low price and ease to work with. 
Re: Claim 6, Lohrman in view of the forming of Bloom discloses the claimed invention including the valve frame further comprises an access window (110) configured to permit passage of an injection molding nozzle used to deposit the second injection material (Bloom: Figs. 12, Col. 4, lines 19-23, Col. 5, lines 53-65, valve head molded on frame and through frame access windows thus permitting passage of material coming from a nozzle).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date was made to -injection molding nozzle as taught by Bloom, since .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohrman (US Patent No. 6,672,487) as applied to claim 1 above, and further in view of Stull et al. (US 2002/0162839 A1 herein after Stull).
Re: Claim 4, 5, Lohrman discloses the claimed invention including the one or more valve head slits except for method of forming via a mechanical cutting or laser process (Col. 6, lines 23, mechanical cutting). However, Stull teaches the use of either mechanical cutting or laser cutting for producing slits as cutting equivalents (Para. 20, punched or laser).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date was made to include laser cutting. Since Stull teaches of the equivalence of mechanical and laser cutting for their use in the piercing art and the selection of any of these known equivalents to cut slits into a valve of thermoplastic would be within the level of ordinary skill in the art.
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohrman (US Patent No. 6,672,487) as applied to claim 1 above, and further in view of Ramsey et al. (US Patent No. 6,971,558)
Re: Claim 23, Lohrman discloses the claimed invention including the peripheral sealing flange comprises a stepped up surface defining a peripheral sealing flange thickness, the peripheral sealing flange thickness increasing as a radial distance from a 
Re: Claim 24, Lohrman in view of Ramsey discloses the claimed invention including wherein the inclined surface is configured to be compressed by the closure body to form a seal therebetween (Ramsey: Fig. 1, Col. 4, lines 40-42, compressed).
Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lohrman (US Patent No. 6,672,487).
Re: Claim 26, Lohrman discloses the claimed invention including the valve head portion has a first thickness, the hinge portion has a second thickness, and the sleeve portion has a third thickness; and wherein the second thickness is substantially greater .

    PNG
    media_image1.png
    303
    656
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatton, Okawa, Julemont, Pugne, Suffa, Gross, Rohr, Brown, and Dornsbusch are cited disclosing flexible valves that move little between opening and closing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754